DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “the CVD method causes a warping force on the semiconductor substrate tendinq to displace a center of the second contact surface of the semiconductor away from the first contact surface of the mount”.  This is indefinite because it is unclear what is required of the claim.  The limitation is a statement of a problem that may or may not occur.  It is unclear if statement that warping “tends” to occur during the CVD method requires that the substrate actually warps or that there should be an expectation that it is likely to warp.  The use of the mount is disclosed and claimed to keep the substrate from warping by keeping the substrate close to the top 

Claims 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 recites “the CVD method causes a warping force on the semiconductor substrate tending to displace a center of the second main surface of the semiconductor away from the third main surface of the mount”.  This is indefinite because it is unclear what is required of the claim.  The limitation is a statement of a problem that may or may not occur.  It is unclear if statement that warping “tends” to occur during the CVD method requires that the substrate actually warps or that there should be an expectation that it is likely to warp.  The use of the mount is disclosed and claimed to keep the substrate from warping by keeping the substrate close to the top surface of the mount. Would one be infringing on the claim only when the warping occurs? Would the observation of the claimed warping require that the rest of the claim is not met because 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 5-6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0136221 A1 (Miyazaki) further in view of US 2009/0269490 A1 (Moriyama).

Re claim 2, Miyazaki teaches a manufacturing method for a solar cell (solar cell element 10), the method comprising: 
forming a semiconductor layer (second semiconductor region 3) of a second conductivity type on a crystalline semiconductor substrate of a first conductivity type ([0020]); and 
forming a thin film (antireflective 7) by a CVD method ([0111]) such that the thin film extends from a light receiving surface side of the semiconductor substrate to a side surface of the semiconductor substrate (Fig. 3).

Miyazaki is silent with regards to the specific mount which is used to support the substrate during the thin film deposition process.  However, Miyazaki does teach that the thin film is formed by a deposition method in an apparatus having a chamber ([0111]).

Moriyama teaches a deposition apparatus: 
wherein layers are formed on a silicon substrate by placing the semiconductor substrate (silicon substrate 101)  on a mount (susceptor 102) provided in a film forming 
the mount has a through hole (holes 106) that has an opening in a first contact surface of the mount contacting a second contact surface of the semiconductor substrate, passes through the mount, and opens into the film forming chamber at another end, 
the forming of the thin film includes forming the thin film on surfaces of the semiconductor substrate excluding the second contact surface by bringing the semiconductor substrate into contact with the first contact surface by the evacuating and decompressing of the film forming chamber exerting a force countering the warping force on the semiconductor substrate (Fig. 1 [0025-0057]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to form the thin film of Miyazaki in a deposition chamber as described in Moriyama especially using the mount of Moriyama.

The motivation to do so is that Miyazaki is silent with regard to the appropriate apparatus to use to form the thin film and thus the ordinary skilled artisan would look to Moriyama to find an acceptable deposition apparatus to form said film.  Additionally, using the apparatus of Moriyama has provides the predictable result of allowing the wafer to remain in close contact with the susceptor so that the wafer does not come out of alignment during the deposition process ([0048]).

Neither Miyaki nor Moriyama explicitly teach the CVD method causes a warping force on the semiconductor substrate tending to displace a center of the second contact surface of the semiconductor away from the first contact surface of the mount.  

However, Miyaki teaches that the film is formed by a CVD method and heating to 500 oC (Miyaki [0111]) and Moriyama teaches that the film chamber is evacuated which is what forces the wafer to be in contact with the mount during heated deposition processes (Moriyama [0005, 0025-0057]).

Moriyama teaches that the heat during deposition tends to cause substrate warpage ([0008]).

Therefore the ordinary skilled artisan would be apprised of the knowledge that performing the deposition of Miyaki using the apparatus of Moriyama would lead to substrate warpage and that the suction of the substrate to the mount as is taught in Moriyama is sufficient to counter said warpage due to the overwhelming and controlled suction force through the mount.

Re claim 5, Miyazaki and Moriyama further teach wherein the forming the antireflective thin film includes: 
a first decompression of evacuating the film forming chamber to reduce a pressure in the film forming chamber to a first pressure and causing the through hole or 
a second decompression of further reducing the pressure to a second pressure and bringing the semiconductor substrate into close contact with the mount ([0044-0049]); and 
a source gas supplying of supplying the source gas into the film forming chamber ([0050]).

Re claim 6, Miyazaki and Moriyama further teach wherein in the source gas supplying, the pressure in the film forming chamber is maintained at the first pressure or lower ([0049]).

Re claim 25, a manufacturing method for a solar cell, the method comprising: 
forming a thin film (antireflective 7) on a first main surface and a side surface of the semiconductor substrate by a CVD method ([0111]).

Miyazaki is silent with regards to the specific mount which is used to support the substrate during the thin film deposition process.  However, Miyazaki does teach that the thin film is formed by a deposition method in an apparatus having a chamber ([0111]).

Moriyama teaches a deposition apparatus wherein layers are formed on a silicon substrate mounting a semiconductor substrate (silicon substrate 101) on a mount 
while evacuating and decompressing the film forming chamber and supplying a source gas into the film forming chamber ([0046-0049]), wherein the mount includes: 
a third main surface on which the semiconductor substrate is mounted; 
a fourth main surface opposite the third main surface; and 
a through hole (holes 106), the through hole includes: 
a first opening which is an opening on one end side of the mount in a first region of the third main surface, the first region being a region where the second main surface of the semiconductor substrate is brought into contact; and 
a second opening which is an opening on the other side of the mount on the fourth main surface and opened into the film forming chamber, 
at the mounting the semiconductor substrate, the semiconductor substrate is mounted on the mount so that the second main surface of the semiconductor substrate closes the first opening, and 
the forming the thin film is performed by bringing the second main surface of the semiconductor substrate into contact with the third main surface of the mount, by the evacuating and decompressing of the film forming chamber exerting a force countering the warping force on the semiconductor substrate, and forming the thin film on the first main surface and the side surface of the semiconductor substrate excluding the second main surface of the semiconductor substrate (Fig. 1 [0025-0057]).



The motivation to do so is that Miyazaki is silent with regard to the appropriate apparatus to use to form the thin film and thus the ordinary skilled artisan would look to Moriyama to find an acceptable deposition apparatus to form said film.  Additionally, using the apparatus of Moriyama provides the predictable result of allowing the wafer to remain in close contact with the susceptor so that the wafer does not come out of alignment during the deposition process ([0048]).

Neither Miyaki nor Moriyama explicitly teach the CVD method causes a warping force on the semiconductor substrate tending to displace a center of the second main surface of the semiconductor away from the third main surface of the mount.  

However, Miyaki teaches that the film is formed by a CVD method and heating to 500 oC (Miyaki [0111]) and Moriyama teaches that the film chamber is evacuated which is what forces the wafer to be in contact with the mount during heated deposition processes (Moriyama [0005, 0025-0057]).

Moriyama teaches that the heat during deposition tends to cause substrate warpage ([0008]).

.

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0136221 A1 (Miyazaki) further in view of US 2009/0269490 A1 (Moriyama) further in view of US 2008/0277885 A1 (Duff).

Re claims 26 and 27, Miyaki and Moriyama teach the manufacturing method for a solar cell according to claim 2 and claim 25, however, Moriyama does not explicitly teach wherein the first contact surface of the mount is flat. 

	Duff teaches that conventional vacuum pulling mounts are flat ([0002]).

While Moriyama prefers a curved mount the ordinary skilled artisan would be apprised by the teaching of Duff that a flat vacuum pulling mount is an industry standard and provides the predictable result of keeping the substrate at an extremely flat position for deposition processes which require this.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. Applicant states on pages 11-13 that the amended claim 2 requires that “the CVD method causes a warping force on the semiconductor substrate tendinq to displace a center of the second contact surface of the semiconductor away from the first contact surface of the mount” and that the evacuating of the chamber suctions the substrate to the mount.   Applicant argues that the warping of Moriyama is the opposite of that required by the claim.  However, the amendment stated above is describing a deleterious warping effect on the substrate caused by the CVD method.  Moriyama also teaches that the heat from these deposition processes causes warpage in the substrate which is combatted by the invention or Moriyama, that being suctioning the substrate to the mount to negate any warping effects.  Furthermore, the amendment to claim 2 is indefinite because in is unclear what is required of the claim.  Is Applicant requiring warping of the substrate or is Applicant merely stating that CVD “tends” to lead to warpage. From the context of the disclosure Applicant identifies the problem, possible warping during CVD, and solves the problem by suctioning the substrate to the claimed mount. Moriyama identifies the problem, warping during CVD, and solves the problem by suctioning the substrate to the claimed mount. Applicant is merely looking at a picture of the substrate suctioned to the curved top surface of the mount and assuming that this is due to the unwanted warping of the substrate due to the deposition process. Moriyama clearly teaches that the bowed shape of the substrate is not a deleterious warping caused by processing conditions but rather the substrate being held to a curved mount. All claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812